** Summary **
COMMISSIONERS OF LAND OFFICE — AUTHORITY TO LIMIT TRANSFER OF LEASES The Commissioners of the Land Office may include provisions in their agricultural lease contracts prohibiting the transference of such lease from one lessee to another during any given lease period.  The Attorney General has considered your request for an opinion wherein you ask the following question: "May the Commissioners of the Land Office include a provision in their agricultural lease contract to the effect that the lease may not be transferred from one lessee to another during the lease period?" Title 64 Ohio St. 241 [64-241] (1971) provides: "All the public lands of this state shall be subject to lease in the manner provided herein. The Commissioners of the Land Office shall have charge of the leasing of such lands." General provisions for the terms of the lease are found in 64 Ohio St. 259 [64-259] (1971) which provides as follows: "Any lands leased by the Commissioners of the Land Office for agricultural and/or grazing purposes shall be leased for a period not to exceed five (5) years under such terms and conditions and at such annual rental as may be fixed by the Commissioners of the Land Office." (Emphasis added) It appears clear, there being no statutory authority to the contrary, that the Commissioners of the Land Office may make such provisions and terms in the lease agreements as it finds proper and necessary. It would seem clear that from the statutory authority cited herein, the Commissioners of the Land Office could make provisions in the lease agreement as suggested by your question.  In addition to the statutory authority cited, your attention is directed to Attorney General's Opinion No. 71-297 (a copy of which is attached to this opinion) which contains a careful study of the statutes and rules of the Commissioners of the Land Office dealing with leases and lease transfers. In that opinion, the Attorney General stated: "The Commissioners of the Land Office of the State of Oklahoma have the legal authority to refuse to approve the transfer of a lease executed by them for and on behalf of the State of Oklahoma." The same line of reasoning which resulted in the Attorney General's opinion allowing the Commissioners to disapprove the transfer of a lease on an individual basis must, of necessity, be applicable when considering the Commission's authority to limit the transfer of all leases. The reasoning behind Opinion No. 71-297 appears sound, and is hereby reaffirmed.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative . The Commissioners of the Land Office may include provisions in their agricultural lease contracts prohibiting the transference of such lease from one lessee to another during any given lease period. (Paul C. Duncan)